DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 02/22/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 02/22/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
4.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are: Masher (US 2014/0142004), and Sakanishi (US 2016/0310384).
        Mesher discloses a hydrocarbon based drilling fluid composition comprising instantly claimed pyromellitamide, carrier such as glycol (read on mutual solvent), surfactant, salt breaker such as water soluble inorganic salt, e.g. calcium chloride, and thickener (para [0014], [0047]-[0051], [0053], [0059], [0069]). Regarding claim 1, although, Mesher discloses the amount of water in the salt breaker such as water soluble inorganic salt (para [0053]), the disclosure of Mesher is directed to non-aqueous hydrocarbon based drilling fluid system (para [0051]). Further, Mesher fail to disclose 
        Sakanishi discloses claimed pyromellitamide in an amount of 10 wt% or more, and organic solvents (para [0006], [0022]-[0027], [0059]). Sakanishi does not disclose other features of claim 1. Closest priors arts alone or in combination do not disclose or suggest claimed slurry composition. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768